Appeal from decisions of the Workers’ Compensation Board, filed June 1, 1978 (as corrected June 20, 1979) and January 30, 1979. The board found: "based on the claimant’s testimony, the report of Director, Dr. Bourn, the medical reports of Dr. Korner, Dr. Wilkie and Dr. Watsky, that the *760unique work program the claimant was administering resulted in sufficient stress and pressure to cause a condition diagnosed as unipolar depressive reaction, and that this constitutes an accidental injury arising out of and in the. course of his employment.” The board’s decision is supported by substantial evidence and must be affirmed (Matter of Gamble v New York State Narcotics Addict Control Comm., 60 AD2d 703). Decisions affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Main and Mikoll, JJ., concur; Staley, Jr., J., not taking part.